DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 16016520 filed 06/22/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR10-2015-018671 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0004471 was received in parent application 16016520 on 08/31/2018.
	a. Certified copy of application KR10-2016-0005835 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0026683 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0030006 was received in parent application 16016520 on 08/01/2018.	

	a. Certified copy of application KR10-2016-0062422 was received in parent application 16016520 on 08/01/2018.
	a. Certified copy of application KR10-2016-0083756 was received on was received in parent application 16016520 on 08/01/2018.

Response to Arguments/Amendments
4.	Regarding the claim interpretation in light of 35 U.S.C. §112(f) (see section 4 of the Office Action dated 09/17/2021), the Applicant’s amendments have removed the presumption that the claim language invokes 35 U.S.C. §112(f).

5.	Regarding the 35 U.S.C. §112(b) rejection of claims 25 - 30 (see section 5 of the Office Action dated 09/17/2021), the Applicant’s amendments have removed the grounds for rejection under 35 U.S.C. §112(b); the rejection is withdrawn.

6.	Regarding the Applicant’s arguments (see pp. 7 - 11 of the Applicant’s Remarks dated 12/17/2021) related to the prior art rejection (see sections 6 - 7 of the Office Action dated 09/17/2021), the arguments put forth have been have been fully considered, but are not persuasive. The Applicant argues that the previously cited prior art, Chen (US 20160330058 A1) in view of Hedayat (US 10219271 B1), does not teach the newly amended limitation regarding 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160330058 A1) in view of Hedayat (US 10219271 B1)

	Regarding claim 19, Chen discloses subject matter relating to RU allocation in HEW devices. Specifically, Chen discloses a wireless communication terminal (device; see Fig. 3), the terminal comprising: 
	a processor (processor; see paragraph [0068] and Fig. 3), wherein the processor is configured to:
PPDU with preamble is sent to STA; see paragraph [0101] and Fig. 17) including an High Efficiency Signal A(HE-SIG-A) field and an High Efficiency Signal B(HE-SIG-B) field (preamble incl. HE-SIG-A and HE-SIG-B fields; see paragraph [0076] and Fig. 4), 
	obtain bandwidth information indicated by a bandwidth field included in the HE-SIG-A field (HE-SIG-A indicates total BW; see paragraph [0061])
	obtain information of an unassigned resource unit via at least one subfield included in the HE-SIG- B field (HE-SIG-B incl. RU allocation index; see paragraph [0088] and Fig. 10; RU allocation field; see paragraphs [0090 – 0091] and Fig. 12; unassigned RUs can be not allocated by using RU allocation field; see paragraph [0093] and Fig. 14)
	wherein the bandwidth field is related to bandwidth over which the received wireless packet is transmitted (HE-SIG-A indicates total BW used for transmission; see paragraph [0061]), and is used to obtain the information of the unassigned resource unit (RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103]; unassigned RUs can be not allocated by using RU allocation field; see paragraph [0093] and Fig. 14), and 
	decode a data of the received wireless packet (data is received based on the PPDU; see paragraph [0021]) based on the bandwidth information and the information of the unassigned resource unit (RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103]; unassigned RUs can be not allocated by using RU allocation field; see paragraph [0093] and Fig. 14, wherein 
non-allocated RU is explicitly indicated; see paragraph [0090]) based on the bandwidth field and the at least one subfield (RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103]; RU allocation is explicitly indicated in HE-SIG-B (i.e. subfield); see paragraph [0090]), and
	when the received wireless packet is transmitted in a total bandwidth of 80 MHz or more (80Mhz; see paragraph [0102]), 
	Chen does not explicitly disclose the remainder of the claim.

	However, Hedayat discloses subject matter relating to HEW PPDU creation. Specifically, Hedayat discloses:
	the information of the unassigned resource unit includes information of a C26 field indicating whether a user is allocated to a center 26-tone resource unit of 80 MHz (He-SIG-B includes bit (i.e. field) indicating whether the center 2Mhz tone is allocated to a user, in the case where 80Mhz or 80+80Mhz is available; see Col. 18 Lines 24 – 50)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chen with Hedayat by incorporating the bit indicating the allocation of the center tone, in a case in which 80Mhz or 80+80Mhz is available. One of ordinary skill in the art would do so in order to fully allocate all available bandwidth. Further, doing so would have been a use of a technique known in the art 

	Regarding claim 25, Chen discloses a wireless communication method of a wireless communication terminal (device; see Fig. 3), the method comprising: 
	receiving a wireless packet (PPDU with preamble is sent to STA; see paragraph [0101] and Fig. 17) including an High Efficiency Signal A(HE-SIG-A) field and an High Efficiency Signal B(HE-SIG-B) field (preamble incl. HE-SIG-A and HE-SIG-B fields; see paragraph [0076] and Fig. 4), 
	obtaining bandwidth information indicated by a bandwidth field included in the HE-SIG- A (HE-SIG-A indicates total BW; see paragraph [0061])
	obtaining information of an unassigned resource unit via at least one subfield included in the HE- SIG-B (HE-SIG-B incl. RU allocation index; see paragraph [0088] and Fig. 10; RU allocation field; see paragraphs [0090 – 0091] and Fig. 12; unassigned RUs can be not allocated by using RU allocation field; see paragraph [0093] and Fig. 14)
	wherein the bandwidth field is related to bandwidth over which the received wireless packet is transmitted (HE-SIG-A indicates total BW used for transmission; see paragraph [0061]), and 
	wherein the bandwidth field of HE-SIG-A is used to obtain the information of the unassigned resource unit (RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103]; unassigned RUs can be not allocated by using RU allocation field; see paragraph [0093] and Fig. 14), and 
data is received based on the PPDU; see paragraph [0021]) based on the bandwidth information and the information of the unassigned resource unit (RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103]; unassigned RUs can be not allocated by using RU allocation field; see paragraph [0093] and Fig. 14, 
	wherein the unassigned resource unit is explicitly indicated with the information of the unassigned resource unit (non-allocated RU is explicitly indicated; see paragraph [0090]) based on the bandwidth field and the at least one subfield (RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103]; RU allocation is explicitly indicated in HE-SIG-B (i.e. subfield); see paragraph [0090]), and
	wherein when the received wireless packet is transmitted in a total bandwidth of 80 MHz or more (80Mhz; see paragraph [0102]), 
	Chen does not explicitly disclose the remainder of the claim.

	However, Hedayat discloses subject matter relating to HEW PPDU creation. Specifically, Hedayat discloses:
	the information of the unassigned resource unit includes information of a C26 field indicating whether a user is allocated to a center 26-tone resource unit of 80 MHz (He-SIG-B includes bit (i.e. field) indicating whether the center 2Mhz tone is allocated to a user, in the case where 80Mhz or 80+80Mhz is available; see Col. 18 Lines 24 – 50)
.

8.	Claims 20 – 24, and 26 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160330058 A1) in view of Hedayat (US 10219271 B1) and in further view of Noh (US 20170041929 A1)

	Regarding claims 20 and 26, Chen and Hedayat teach the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 20 and 26.

	Noh discloses subject matter relating to HEW transmissions. Specifically, Noh discloses:
	wherein the HE-SIG-B field comprises HE-SIG-B content channel 1 and HE-SIG-B content channel 2 in units of 20 MHz (HE-SIG-B content channels 1 and 2 in 20Mhz; see paragraph [0111] and Fig. 10), and 
resource allocation for center 26 tone RU is carried in HE-SIG-B in either/both channels; see paragraphs [0125 – 0128])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Chen and Hedayat with  Noh by incorporating the two content channels and signaling the center 26 tone RU on both HE-SIG-Bs. One of ordinary skill in the art would have found it obvious to do so, as dividing up the content channels allows greater control of transmissions, and signaling the same HE-SIG-B allows for redundancy in signaling. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 21 and 27, Chen, Hedayat, and Noh teach the subject matter of the parent claim(s), as noted above. Chen further discloses:
	wherein when the received wireless packet is transmitted in a total bandwidth of 80Mhz (80Mhz; see paragraph [0102])
	Chen does not explicitly disclose the remainder of the claim. 

	However, Noh discloses:
both channels can carry indication of whether the center 26 tone RU belongs to the STA, incl. in the case when the channel BW is 80Mhz; see paragraphs [0125 – 0128])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Chen, Hedayat, and Noh with Noh specifying that the center RU indicator carried on both channels can operate in a scenario where the channel BW is 80Mhz. One of ordinary skill in the art would have found it obvious to do so, as this would allow the system to operate in a scenario in which the channel BW is 80Mhz. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 22 and 28, Chen, Hedayat, and Noh teach the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 22 and 28.

	However, Noh discloses: 
	wherein when the C26 field indicates that a user is allocated to the center 26-tone resource unit (indication of whether the center 26 tone RU belongs to the STA (i.e. user); see resource allocation of the 26 tone center RU is carried in a STA-specific (i.e. user specific) subfield of the HE-SIG-B in any HE-SIG-B coding block; see paragraphs [0125 – 0128]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Chen, Hedayat, and Noh with Noh by specifying that the user field corresponding to the center tone is carried in a user specific field of the HE-SIG-B control channel 1. One of ordinary skill in the art would have found it obvious to do so, as this would allow the device to easily receive this information. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 23 and 29, Chen, Hedayat, and Noh teach the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 23 and 29.

	However, Noh further discloses:
	wherein when the received wireless packet is transmitted in a total bandwidth of 160 MHz or 80+80 MHz (80+80 or 160Mhz transmission; see paragraph [0123]), the total bandwidth includes a first 80 MHz bandwidth and a second 80 MHz bandwidth (2 80Mhz bands; see each 80Mhz band has center 26 RU; see paragraph [0123]; HE-SIG-B content channels 1 and 2 in 20Mhz; see paragraph [0111] and Fig. 10; resource allocation for center 26 tone RU is carried in HE-SIG-B in either/both channels; see paragraphs [0125 – 0128]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Chen, Hedayat, and Noh with Noh by specifying that, in the case of 160/80+80Mhz transmission, the center 26 RU allocation for the first and second 80Mhz bands should be done in the first and second content channels. One of ordinary skill in the art would have found it obvious to do so, as it does not particularly matter where the allocation occurs, as long as the STAs know where to find the allocation. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 

	Regarding claims 24 and 30, Chen, Hedayat, and Noh teach the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 24 and 30.

	However, Noh further discloses:
	wherein when the first C26 field indicates that a user is allocated to the first center 26- tone resource unit, a user field corresponding to the first center 26-tone resource unit is carried in a user specific field of the HE-SIG-B content channel 1 (resource allocation for center 26 tone RU is carried in HE-SIG-B in either/both channels; see paragraphs [0125 – 0128]; resource allocation of the 26 tone center RU is carried in a STA-specific (i.e. user specific) subfield of the HE-SIG-B in any HE-SIG-B coding block; see paragraphs [0125 – 0128]), and 
	wherein when the second C26 field indicates that a user is allocated to the second center 26-tone resource unit, a user field corresponding to the second center 26-tone resource unit is carried in a user specific field of the HE-SIG-B content channel 2 (resource allocation for center 26 tone RU is carried in HE-SIG-B in either/both channels; see paragraphs [0125 – 0128]; resource allocation of the 26 tone center RU is carried in a STA-specific (i.e. user specific) subfield of the HE-SIG-B in any HE-SIG-B coding block; see paragraphs [0125 – 0128])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Chen, Hedayat, and Noh with Noh by specifying that the center 26 RUs can be indicated in user specific fields of the HE-SIG-B in separate content channels. One of ordinary skill in the art would have found it obvious to do so, as this would allow the STAs to easily determine whether the particular RU is allocated to them or not. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464       

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464